     Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 1 of 46




           IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF GEORGIA
                    COLUMBUS DIVISION

KOSHA, LLC; NITIN R. DESAI;   )
BHAVNA N. DESAI; SHANKAR      )
THIRUPPATHI;                  )
SWAMISHAKTI, LLC; MALINI      )
RADHAKRISHNAN; VRAJ MANOJ     )
PATEL; ASHKA MANOJ PATEL;     )
LAKSHMANA KROTTAPALLI;        )
VENKATACHALAM KANNAPPAN;      )
HEMA RAJU & SAAS, LLC;        )
PUJA CHEBROLU; GUATAM         )
CHEBROLU; RANI CHEBROLU;      )
SANTHI ADIGOPULA;             )
MAY PARTNERS, LLC;            )
ARIYAPROPERTIES, LLC; VENKAT )
SUNIL CHENNUR;                )
CRANE PROPERTIES, LLC; VEENA )
HARISH; SURESH NUKALA; SEJAL )
PATEL; SRINIVASA PATHAKAMURI; )
VINAYAK RAMANATH; PIYUSH      )
PATEL; SHAMIL MANAGEMENT      )
P.C.; AMIRTHALINGADOSS        )
SHANMUGAVELU; KURUDI H.       )
MURALIDHAR;                   )
SAMHITHA MEDATIA;             )
DOSTI 2019 LLC;               )
FERDINAND ALCAIDE;            )
RAJENDRAN ALAPPAN, RAJEEV     )
CHAUHAN; TAMORIE SMITH;       )
VIBHUTI ANSAR;                )
DYNAMIC W2E 12, LLC;          )
DYNAMIC AES, LLC; SACHIN      )
PHADE AS GUARDIAN AND NEXT    )
FRIEND OF AMIYA PHADE; SACHIN )
PHADE AS GUARDIAN AND NEXT    )
FRIEND OF ANISHA PHADE,       )
VIJAYKUMAR PHADE,             )
                                  1
         Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 2 of 46




                               )
     Plaintiffs,               )
                               )
v.                             )                   Case No.: _______________
                               )
CLARENCE DEAN ALFORD;          )                   JURY TRIAL DEMANDED
DAN ALFORD;                    )
DEBBIE DLUGOLENSKI ALFORD;     )
ALLIED ENERGY SERVICES, LLC; )
VERSANT FUNDING, LLC;          )
JAMES R. WILSON                )
K-12 CAPITAL ADVISORS, LLC;    )
STEPHEN LEPLEY; THE LEPLEY     )
GROUP aka PROFIT ADVISORS LLC; )
JITENDRA GANDHI;               )
ROBERT VICKERY; DAVID          )
DLUGOLENSKI; MICHAEL HORNE; )
WARREN OLDHAM;                 )
AUGUSTA WASTE TO ENERGY, LLC, )
and FICTITIOUS PARTY 1-98      )

                                 COMPLAINT

        Come Now Plaintiffs Kosha, LLC (“Kosha”); Nitin R. Desai (“Nitin”);

Bhavna N. Desai (“Bhavna”); Shankar Thiruppathi (“Shankar”); Swamishakti, LLC

(“Swamishakti”); Malini Radhakrishnan (“Malini”); Vraj Manoj Patel (“Vraj”);

Ashka     Manoj   Patel   (“Ashka”);   Lakshmana     Krottapalli   (“Lakshmana”);

Venkatachalam Kannappan (“Venkatachalam”); Hema Raju & Saas, LLC

“(“Hema”); Puja Chebrolu (“Puja”); Guatam Chebrolu (“Guatam”); Rani Chebrolu

(“Rani”); Vibhuti Ansar (“Vibhuti”); Santhi Adigopula (“Santhi”); May Partners,

LLC (“May”); Ariyaproperties, LLC (“Ariyaproperties”); Venkat Sunil Chennur

(“Venkat”); Crane Properties, LLC (“Crane Properties”); Veena Harish (“Veena”);
                                        2
           Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 3 of 46




Suresh Nukala (“Suresh”); Sejal Patel (“Sejal”); Srinivasa Pathakamuri

(“Srinivasa”); Vinayak Ramanath (“Vinayak”); Piyush Patel (“Piyush”); Shamil

Management, P.C. (“Shamil”); Amirthalingadoss Shanmugavelu (“Doss”); Kurudi

H. Muralidhar (“Kurudi”); Samhitha Medatia (“Medatia”); Dosti 2019, LLC

(“Dosti”); Ferdinand Alcaide (“Ferdinand”); Rajendran Alappan (“Rajendran”);

Rajeev Chauhan (“Rajeev”); Tamorie Smith (“Tamorie”); Dynamic W2E 12, LLC

(“Dynamic W2E”); Dynamic AES, LLC (“Dynamic AES”); Sachin Phade

(“Sachin”) as Guardian and Next Friend of Amiya Phade (“Amiya”) and as Guardian

and Next Friend of Anisha Phade (“Anisha”); and Vijaykumar Phade

(“Vijaykumar”) (collectively “Plaintiffs”) and pursuant to Federal Rules of Civil

Procedure 8 and 9, hereby files this Complaint against Defendants Clarence Dean

Alford; Dan Alford; Debbie Dlugolenski Alford; Allied Energy Services, LLC;

Versant Funding, LLC; James R. Wilson, Jitendra Gandhi, Stephen Lepley Group

aka Profit Advisors, LLC., Robert Vickery, David Dlugolenski, Warren Oldham,

Michael Horne, Augusta Waste to Energy, LLC., and K-12 Capital Advisors, LLC.

                          JURISDICTION AND VENUE

      1.       This Court has jurisdiction over these claims because the dispute

implicates the federal securities laws. 28 U.S.C. § 1331.




                                         3
           Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 4 of 46




      2.       This Court is the proper venue of this action because a substantial part

of the events or omissions giving rise to the claim occurred in this district and a

substantial part of the damages occurred in this district.

                                      PARTIES

      3.       Plaintiff Santhi Adigopula is an adult resident of Virginia Beach,

Virginia. Adigopula invested $50,000 in Allied’s Augusta Waste to Energy Project

in December of 2018. Adigopula’s promissory note matured on July 31, 2019.

      4.       Plaintiff Ferdinand Alcaide is an adult resident of Columbus, Georgia.

Alcaide invested $50,000 in Allied’s Augusta Waste to Energy Project in December

of 2018. Alcaide’s promissory note matured on July 31, 2019.

      5.       Plaintiff May Partners, LLC is a Alabama limited liability company.

May Partners, LLC invested $100,000 in Allied’s Waste to Energy Project in

December of 2018. May Partners, LLC’s promissory note matured on July 31, 2019.

      6.       Plaintiff Vibhuti Ansar is an adult resident of Columbus, Georgia.

Ansar invested $50,000 in Allied’s Georgia Power Solar Farm Project in February

of 2019. Ansar’s promissory note matures on February 18, 2020.

      7.       Plaintiff Ariya properties LLC is a Georgia limited liability company

with its principal business location in Peachtree City, Georgia. Ariya properties

invested $250,000 in February of 2019 for Allied’s Augusta Waste to Energy

Project. Ariya properties, LLC’s promissory note matured on July 31, 2019.


                                           4
           Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 5 of 46




      8.       Plaintiff Puja Chebrolu is an adult resident of Columbus, Georgia. Puja

Chebrolu invested $50,000 in Allied’s Augusta Waste to Energy Project in

December of 2018. Puja’s promissory notes matured on July 31, 2019.

      9.       Plaintiff Gautam Chebrolu is an adult resident of Columbus, Georgia.

Gautam Chebrolu invested $100,000 in Allied’s Augusta Waste to Energy Project

in December of 2018. Gautam’s promissory notes matured on July 31, 2019.

      10.      Plaintiff Rani Chebrolu is an adult resident of Columbus, Georgia. Rani

Chebrolu invested $100,000 in Allied’s Georgia Power Solar Farm Project in

February of 2019. Rani’s promissory note matures on February 12, 2020.

      11.      Plaintiff Venkat Sunil Chennur is an adult resident of Columbus,

Georgia. Chennur invested $50,000 in Allied’s Augusta Waste to Energy Project in

December of 2018. Chennur’s promissory note matured on July 31, 2019.

      12.      Plaintiff CraneProperties LLC is a Georgia limited liability company

with its principal business location in Forston, Georgia. CraneProperties LLC

invested $250,000 in Allied’s Augusta Waste to Energy Project in September of

2018. CraneProperties, LLC’s promissory note matured on July 31, 2019.

      13.      Plaintiff Bhavna N. Desai is an adult resident of Columbus, Georgia.

Plaintiff Nitin R. Desai is an adult resident of Columbus, Georgia. Bhavna N. Desai

together with Nitin R. Desai invested in $50,000 in Allied’s Georgia Power Solar




                                           5
         Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 6 of 46




Farm Project in February of 2019. Bhavna N. Desai’s note matures on February 14,

2020.

        14.   Plaintiff Veena Harish is an adult resident of Midland, Georgia. Harish

invested $50,000 in Allied’s Augusta Waste to Energy Project in December of 2018.

Harish’s Waste-to-Energy note matured on July 31, 2019. Harish also invested

$50,000 in Allied’s Georgia Power Solar Farm Project in February of 2019. Harish’s

Solar Farm note matures on February 15, 2020.

        15.   Plaintiff Hema, Raju, & Saas LLC a Georgia limited liability company

with its principal business location in Colbert, Georgia. Hema, Raju, & Saas LLC

invested $250,000 in Allied’s Augusta Waste to Energy Project in December of

2018. Hema, Raju, & Saas LLC’s promissory note matured on July 31, 2019.

        16.   Plaintiff Venkatachalam Kannappan is an adult resident of Columbus,

Georgia. Kannappan invested $50,000 in Allied’s Augusta Waste to Energy Project

in December of 2018. Kannappan’s Waste-to-Energy note matured on July 31, 2019.

Kannappan also invested $100,000 in Allied’s Georgia Power Solar Farm Project in

February of 2019. Kannappan’s Solar Farm note matures on February 14, 2020.

        17.   Plaintiff Lakshmana Krottapalli is an adult resident of Columbus,

Georgia. Krottapalli invested $50,000 in Allied’s Augusta Waste to Energy Project

in December of 2018. Krottapalli’s Waste-to-Energy note matured on July 31, 2019.

Krottapalli also invested $50,000 in Allied’s Georgia Power Solar Farm Project in


                                          6
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 7 of 46




February of 2019. Krottapalli’s Georgia Power Solar Farm note matures on February

13, 2020.

      18.   Plaintiff Samhitha Medatia is an adult resident of Atlanta, Georgia.

Medatia loaned thousands of dollars to Allied in May of 2018. Medatia’s first note

matured on October 31, 2018, but Allied has to-date not returned the principal.

Medatia loaned additional thousands to Allied in October of 2018. Medatia’s second

note matured on October 14, 2019. Dean Alford is the guarantor of Medatia’s loans.

      19.   Plaintiff Kurudi H. Muralidhar is an adult resident of Tucker, Georgia.

Muralidhar loaned $25,000 to Allied in April of 2018. Muralidhar’s note matured

on October 30, 2018.

      20.   Plaintiff Suresh Nukala is an adult resident of Columbus, Georgia.

Nukala invested $100,000 in Allied’s Georgia Power Solar Farm Project in February

of 2019. Nukala’s Solar note matures on February 13, 2020.

      21.   Plaintiff Ashka Manoj Patel is an adult resident of Columbus, Georgia.

Ashka Manoj Patel invested $50,000 in Allied’s Georgia Power Solar Farm Project

in February 2020. Ashka Manoj Patel’s Solar note matures on February 13, 2019.

      22.   Plaintiff Kosha, LLC is a Georgia limited liability company with its

principal place of business in Muscogee County. Kosha, LLC invested $500,000 in

Allied’s Augusta Waste to Energy Project in December of 2018. Kamlesh’s Waste

to Energy note matured on July 31, 2019. Kosha LLC also invested $500,000 in


                                        7
         Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 8 of 46




Allied’s Georgia Power Solar Farm Project in February of 2019. Kosha, LLC’s Solar

note matures on February 18, 2020.

        23.   Plaintiff Sejal Patel is an adult resident of Parsippany, New Jersey. Sejal

invested $100,000 in Allied’s Augusta Waste to Energy Project in December 2019.

Sejal’s Waste to Energy note matured on July 31, 2019.

        24.   Plaintiff Dosti 2019 LLC is a Texas limited liability company with its

principal business location in Spring Texas. Dosti 2019, LLC invested $50,000 in in

Allied’s Georgia Power Solar Farm Project. Dosti’s note matures on February 20,

2020.

        25.   Plaintiff Vraj Manoj Patel is an adult resident of Columbus, Georgia.

Vraj Manoj Patel invested $50,000 in Allied’s Georgia Power Solar Farm Project in

February of 2019. Vraj Manoj Patel’s Solar note matures on February 13, 2020.

        26.   Plaintiff Srinivasa Pathakamuri is an adult resident of Columbus,

Georgia. Pathakamuri invested $50,000 in Allied’s Augusta Waste to Energy Project

in December of 2018. Pathakamuri’s Waste to Energy note matured on July 31,

2019.

        27.   Plaintiff Malini Radhakrishnan is an adult resident of Columbus,

Georgia. Radhakrishnan invested $50,000 in Allied’s Georgia Power Solar Farm

Project in February of 2019. Radhakrishnan’s Solar note matures on February 14,

2020.


                                            8
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 9 of 46




      28.   Plaintiff Vinayak Ramanath is an adult resident of Midland, Georgia.

Ramanath invested $50,000 in Allied’s Augusta Waste to Energy Project in

December of 2018. Ramanath’s Waste to Energy note matured on July 31, 2019.

      29.   Plaintiff Piyush Patel is an adult resident of Columbus, Georgia. Piyush

Patel invested $100,000 in Allied’s Georgia Power Solar Farm Project in February

of 2019. Piyush Patel’s note matured on February 13, 2020.

      30.   Plaintiff Shamil Management Group, LLC a Georgia limited liability

company with its principal place of business in Columbus, Georgia. Shamil

Management invested $100,000 in Allied’s Augusta Waste to Energy Project in

December of 2018. Shamil Management’s note matured on July 31, 2019.

      31.   Plaintiff Amirthalingadoss (Doss) Shanmugavelu is an adult resident of

Columbus, Georgia. Doss invested $50,000 in Allied’s Augusta Waste to Energy

Project in December of 2018. Doss’s Waste to Energy note matured on July 31,

2019. Doss also invested $100,000 in Allied’s Georgia Power Solar Farm Project in

March of 2019. Doss’s Solar Project note matures on March 25, 2020.

      32.   Plaintiff Swamishakti, LLC is a Georgia limited liability company with

its principal place of business in Columbus, Georgia. Swamishakti, LLC invested

$250,000 in Allied’s Augusta Waste to Energy Project in December of 2018.

Swamishakti, LLC’s note matured on July 31, 2019.




                                        9
          Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 10 of 46




      33.     Plaintiff Shankar Thiruppathi is an adult resident of Columbus,

Georgia. Thiruppathi invested $50,000 in Allied’s Georgia Power Solar Farm

Project in February of 2019. Thiruppathi’s Solar note matures on February 20, 2020.

      34.     Plaintiff Rajendran Alappan is an adult resident of Columbus, Georgia.

Alappan invested $50,000 in Allied Augusta Waste to Energy Project in December

of 2018. Alappan’s note matured on July 31, 2019.

      35.     Plaintiff Rajeev Chauhan is an adult resident of Columbus, Georgia.

Chauhan invested $50,000 in Allied Augusta Waste to Energy Project in December

of 2018. Chauhan’s note matured on July 31, 2019.

      36.     Plaintiff Tamorie Smith is an adult resident of Columbus, Georgia.

Smith invested $50,000 in Allied Augusta Waste to Energy Project in December of

2018. Smith’s note matured on July 31, 2019.

      37.     Plaintiff Dynamic W2E 12, LLC is a Tennessee limited liability

company with its principal place of business in Chattanooga, Tennessee. Dynamic

W2E 12, LLC invested $1,390,000 in Allied’s Augusta Waste to Energy Project in

2018 comprised in three (3) notes. Dynamic W2E 12, LLC’s notes matured on July

31, 2019. Dynamic W2E 12, LLC’s notes were personally guaranteed by Dean

Alford.

      38.     Plaintiff Dynamic AES, LLC is a Tennessee limited liability company

with its principal place of business in Chattanooga, Tennessee. Dynamic AES, LLC


                                         10
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 11 of 46




invested $525,000 in Allied’s Augusta Waste to Energy Project. Dynamic AES,

LLC’s note matured on July 31, 2019. Dynamic AES, LLC’s note was personally

guaranteed by Dean Alford.

      39.     Plaintiff Sachin Phade as guardian and next friend of Amiya Phade is

an adult resident of Chattanooga, Tennessee. Phade invested $25,000 in Allied’s

Georgia Power Solar Farm Project in April 2019.

      40.     Plaintiff Sachin Phade as guardian and next friend of Anisha Phade is

an adult resident of Chattanooga, Tennessee. Phade invested $25,000 in Allied’s

Georgia Power Solar Farm Project in April 2019.

      41.     Plaintiff Vijaykumar Phade is an adult resident of Bluefield, West

Virginia. Phade invested $25,000 in Allied’s Georgia Power Solar Farm Project in

April 2019.

      42.     Defendant Clarence Dean Alford (“Dean Alford”) is an adult resident

of Conyers, Georgia. At most times relevant to this action, Dean Alford was the

President and Chief Executive Office of Allied. Upon information and belief, Dean

Alford was recently removed and/or recently resigned from Allied after news broke

of the criminal investigation into allegations that Dean Alford forged a state

employee’s signature and filed fraudulent invoices to collect taxpayer funds for

Allied. Dean, an electrical engineer and former Georgia State Representative held

many leadership positions throughout the State, including serving as a member of


                                        11
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 12 of 46




the Board of Regents and utility affiliates, including, but not limited to,

Power4Georgians, LLC., Cobb Energy, and Pine2Energy Coalition. Dean was

personally responsible for the formation of Allied for the purported purpose of

developing energy projects throughout the United States and abroad.

      43.    Defendant Dan Alford is an adult resident of Conyers, Georgia. At all

times relevant to this action, Dan Alford served as and continues to serve as the

Executive Vice President and Chief Financial Officer of Allied.

      44.    Defendant Debbie Dlugolenski Alford is an adult resident of Atlanta,

Georgia. Debbie Dlugolenski Alford is the wife of Dean Alford. Upon information

and belief, at all times relevant to this action, Debbie Dlugolenski Alford had

knowledge of and assisted Dean Alford in the perpetration of the scheme to defraud

Plaintiffs. Mrs. Dlugolenski Alford knew or should have known of the fraudulent,

tortious, and/or other wrongful conduct of Dean Alford and derived numerous and

various financial benefits and financial gain (directly or indirectly) as a result of

Dean Alford’s wrongful and unlawful conduct, including, without limitation,

numerous extravagant domestic and international trips, the use and benefit of real

property, and the payment of personal expenses.

      45.    Defendant David Dlugolenski is an adult resident of Atlanta Georgia.

At all times relevant to this action, David Dlugolenski served as and continues to

serve as Allied’s Senior Vice President of Project Finance. Mr. Dlugolenski knew


                                         12
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 13 of 46




or should have known of the fraudulent, tortious, and/or other wrongful conduct of

Dean Alford and derived numerous and various financial benefits and financial gain

(directly or indirectly) as a result of Dean Alford’s wrongful and unlawful conduct,

including, without limitation, the use and benefit of Plaintiffs’ money and the

payment of personal expenses.

      46.    Defendant Allied Energy Services, LLC (“Allied”) is a Georgia limited

liability company with its principal place of business in Rockdale County. Upon

information and belief, Augusta Waste-to-Energy, LLC received Plaintiffs’ monies.

      47.    Defendant Michael L. Horne, P.E. is an adult resident of Atlanta,

Georgia. At all times relevant to this action, Horne served as and continues to serve

as Allied’s Senior Vice President of Engineering. Mr. Horne knew or should have

known of the fraudulent, tortious, and/or other wrongful conduct of Dean Alford and

derived numerous and various financial benefits and financial gain (directly or

indirectly) as a result of Dean Alford’s wrongful and unlawful conduct, including,

without limitation, the use and benefit of Plaintiffs’ money and the payment of

personal expenses.

      48.    Defendant R. Warren Oldham is an adult resident of Atlanta, Georgia.

At all times relevant to this action, Oldham served as and continues to serve as

Allied’s Vice President of Renewable Projects. Mr. Oldham knew or should have

known of the fraudulent, tortious, and/or other wrongful conduct of Dean Alford and


                                         13
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 14 of 46




derived numerous and various financial benefits and financial gain (directly or

indirectly) as a result of Dean Alford’s wrongful and unlawful conduct, including,

without limitation, the use and benefit of Plaintiffs’ money and the payment of

personal expenses.

      49.    Defendant Robert M. Vickery is an adult resident of Atlanta, Georgia.

At all times relevant to this action, Vickery served as and continues to serve as

Allied’s Senior Vice President of Public Relations and Marketing. Mr. Vickery knew

or should have known of the fraudulent, tortious, and/or other wrongful conduct of

Dean Alford and derived numerous and various financial benefits and financial gain

(directly or indirectly) as a result of Dean Alford’s wrongful and unlawful conduct,

including, without limitation, the use and benefit of Plaintiffs’ money and the

payment of personal expenses.

      50.    Defendant Versant Funding, LLC is a Florida limited liability company

with its principal place of business in Boca Raton, Florida. Upon information and

belief, Dean Alford transferred Plaintiffs’ monies to Versant Funding, LLC.

      51.    Augusta Waste-to-Energy, LLC is a Georgia limited liability company

with its principal business in Conyers, Georgia at the office and location of Allied

Energy Services. Upon information and belief, Augusta Waste-to-Energy, LLC

received Plaintiffs’ monies.




                                        14
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 15 of 46




      52.    Defendant K-12 Capital Advisors, LLC is a Georgia limited liability

company with its principal place of business in Fulton County. At all times relevant

to the action, K-12 Capital Advisors, LLC was and continues to serve as Allied’s

municipal advisor with the U.S. Security and Exchange Commission. Defendant K-

12 Capital Advisors, LLC aided Dean Alford in presenting the financial information

and prospectus to Plaintiffs.

      53.    Defendant James R. Wilson is the Managing Partner of K-12 Capital

Advisors and upon information and belief, was the responsible person managing the

Allied account with K-12 Capital Advisors, LLC. Defendant Jamie Wilson aided

Dean Alford in presenting the financial information and prospectus to Plaintiffs.

      54.    Defendant Jitendra Gandhi, MD is an adult resident of Augusta,

Georgia. Upon information and belief, Jitendra Gandhi recruited within the

Plaintiffs’ community to gain investors for Allied and the Allied Projects. Gandhi

was paid commissions for the recruitment of Plaintiffs.

      55.    Defendant Stephen Lepley is an adult resident of Chattanooga,

Tennessee and owner and principal of The Lepley Group aka Profit Advisors, LLC.

Defendant Stephen Lepley aided Dean Alford in presenting the financial information

and prospectus to Plaintiffs.

      56.    Defendant The Lepley Group aka Profit Advisors, LLC is a Tennessee

limited liability company. Defendant The Lepley Group aka Profit Advisors, LLC


                                        15
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 16 of 46




aided Dean Alford in presenting the financial information and prospectus to

Plaintiffs.

       57.    Defendant Fictitious Party 1-98, whether singular or plural, are those

persons, enterprises, and/or entities (and their parents, subsidiaries, predecessors,

successors, partners, members, shareholders, employees, agents, and other persons

acted for or on their behalf): (1) who themselves or through their agents stole from,

defrauded, and/or deceived Plaintiffs; (2) who themselves or through their agents

engaged, participated, benefitted from, and/or otherwise were directly or indirectly

involved in the acts and/or omissions alleged below; (3) who themselves or through

their agents conspired with and/or aided and abetted Defendants or their agents to

commit the underlying torts; (4) who themselves or through their agents have or had

possession, custody, or control of Plaintiffs’ Property (as defined below) and/or any

of Defendants’ real and/or personal property, all of whose true names and legal

identities are unknown to Plaintiffs at this time, but who will be added by

amendment, individually and jointly, when ascertained, and are liable to Plaintiffs,

as set forth in more detail below. Fictitious Defendants 1-98 must be joined as parties

in this action because, without them, complete relief cannot be afforded among those

already parties, or Fictitious Defendants 1-98 may be joined in this action because

the relief sought by Plaintiffs against the Defendants is joint, several, or alternative

in respect of or arising out of the same transaction, occurrence or series of


                                          16
          Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 17 of 46




transactions or occurrences and common questions of law or fact will arise in this

action.

      58.     Defendants, and each of them, were acting individually or as the agent,

servant, employee, partner or co-venturer of one another or were otherwise engaged

in a joint enterprise. Alternatively, and/or additionally, Defendants, and each of

them, were acting through their agents, servants, employees, partners and/or co-

venturers and are liable to Plaintiffs under respondeat superior and/or agency

theories or are otherwise vicariously liable to Plaintiffs.

                                       FACTS

      59.     Allied Energy Services, LLC is a Georgia limited liability company

located in Rockdale County, Georgia. Historically, Allied has been in the business

of developing energy projects and consulting with clients to assess and manage their

energy needs.

      60.     Allied is responsible for handling approximately $5.5 billion in energy

projects in North and Central America.

      61.     Starting in 2018, Dean Alford, Dan Alford, David Dlugolenski,

Michael L. Horne, R. Warren Oldham, Robert M. Vickery, Stephen Lepley, The

Lepley Group aka Profit Advisors, LLC., Allied Energy Services, LLC., Versant

Funding, LLC., Jamie Wilson, K-12 Capital Advisors, LLC., Augusta Waste-to-




                                           17
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 18 of 46




Energy, LLC, and Fictitious Party 1-98 (collectively “Defendants”) conspired with

Jitendra Gandhi, MD to specifically target the Plaintiffs’ community.

      62.      Defendant Dean Alford and Jitendra Gandhi capitalized on the

reputation of Allied to concoct illusory projects with the intent to defraud individual

investors. Defendants Dean Alford, Jitendra Gandhi, and Stephen Lepley lured

approximately 436 individual investors into their Ponzi scheme.

      63.      Gandhi, a trusted member of the Plaintiffs’ community, provided a

measure of credibility to the Defendants and Allied. Gandhi told Plaintiffs that he

travelled throughout the country with Dean meeting with local governments to

establish more waste to energy projects, including Roanoke, Virginia, as well as

other states including, Alabama, Arizona, Florida, Texas, and Tennessee. Gandhi

received a commission on each individual investor he was able to bring into the

scheme.

      64.      In addition at that meeting, Defendants Gandhi and Lepley touted how

they had both invested in Allied for many years and consistently “like clockwork”

got 15% (even higher returns 20% if you got in on solar earlier). Defendants Dean,

Gandhi, and Lepley also made several representations, including, but not limited to:

      a. Defendants assured the Plaintiffs that they were truthful, honest, and

            upstanding individuals that would perform all the duties and obligations

            owed to the individual plaintiff investors;


                                            18
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 19 of 46




      b. The Augusta Waste to Energy project would be completed by June 2019,

            if not earlier;

      c. Defendants would start paying Plaintiffs profits received from Allied’s

            production of biodiesel from the completed project;

      d. Defendants had already secured a contract with an entity in Europe to

            purchase the biodiesel pellets for a certain price;

      e. Delta Airlines, Inc., was a purchaser of Allied’s biodiesel pellets; and

      f. Plaintiffs’ investments had minimal risk, if any at all, and that Plaintiffs

            would receive a full return of their investments, along with interests and

            opportunity for profit-sharing.

      66.      Relying on the Defendants’ communications, presentations, and

prospectus provided during the initial meeting and subsequent investor

presentations, the Plaintiff investors purchased security notes (“Notes”) in excess of

$6 million from the Defendants Dean Alford, Allied Energy Services, LLC.,

Augusta Waste-to-Energy, LLC., as investments in Allied’s Waste-to-Energy

Project, Allied’s Solar Energy Project, or personal loans to Allied with personal

guarantees from C. Dean Alford.

The Waste-to-Energy Project

      67.      In or around 2018, Allied purportedly began exploring an

approximately $36.3 million dollar project that would convert Municipal Solid


                                              19
           Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 20 of 46




Waste (MSW) from the Deans Bridge Landfill in Augusta, Georgia into non-waste

pellets as an alternative means for the environmentally safe disposal of garbage.

      68.      Upon information and belief, after failing to obtain financing for the

Waste-to-Energy project from corporate partners and venture capitalist, Defendants

concocted a scheme to use individual investors to raise funds for the Waste-to-

Energy project.

      69.      Using Gandhi’s ties to the Plaintiffs’ community, the Defendants

recruited individual and small business investors to fund the Waste-to-Energy

Project.

      70.      Upon information and belief, Defendants knew or should have known

that the Waste-to-Energy Project was not feasible and/or illusory, and the Notes

purchased would never be repaid.

      71.      For example, to date, Defendants and Allied knew or should have

known that any such project would require regulatory permitting from the Georgia

Environmental Protection Division (GAEP) and without the appropriate permitting

the project would not come to fruition. To continue to lure Plaintiffs, Defendants

Dean and Gandhi told Plaintiffs that they were working with U.S. EPA and GAEP

to obtain the necessary permits—even going so far as to flash purported phone

records which were supposed to demonstrate communications between Dean and

environmental regulators. Moreover, Defendants Dean and Gandhi gave Plaintiffs


                                          20
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 21 of 46




the impression that the permits would not be hard to obtain and that the permits

would be obtained quickly. However, to date, no such permit applications have been

submitted by Defendants to GAEP.

      72.   Instead of attempting to fulfill its obligations and complete the Waste

to Energy project, Defendants regularly sought more investors and/or requested that

the investors commit more money to the project although no construction had

commenced on the project.

      73.   Plaintiffs’ total approximate investment in the Waste-to-Energy Project

was $4,465,000.

      The Waste to Energy Plaintiffs

                 Plaintiff                           Investment Amount
Hema Raju & Saas, LLC                                               $250,000
Amirthalingadoss (Doss) Shanmugavelu                                 $50,000
Crane Properties, LLC                                               $250,000
Swamishakti, LLC                                                    $250,000
Kosha, LLC                                                          $500,000
Lakshmana Krottapalli                                                $50,000
Shamil Management Group, LLC                                        $100,000
Santhi Adigopula                                                     $50,000
Sejal Patel                                                         $100,000
Ariya Properties, LLC                                               $250,000
Srinivasa Pathakamuri                                                $50,000
Veena Harish                                                         $50,000
Venkat Sunil Chennur                                                 $50,000
Puja Chebrolu                                                        $50,000
Gautam Chebrolu                                                     $100,000
Ferdinand Alcaide                                                    $50,000
Rajendran Alappan                                                    $50,000
Rajeev Chauhan                                                       $50,000

                                        21
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 22 of 46




Tamorie Smith                                                           $50,000
Dynamic W2E 12, LLC                                                  $1,390,000
May Partners, LLC                                                     $100,000
Venkatachalam Kannappan                                                 $50,000
Dynamic AES, LLC                                                      $525,000
Vinayak Ramanath                                                        $50,000
                                              Total Investment: $4,465,000


The Solar Project

      74.   Shortly after the Defendants had established the first round of investors

in the Waste-to-Energy Project, the Defendants realized they would need additional

investors in order to repay the Waste-to-Energy investors. As such, Defendants

furthered their fraud by concocting a Solar Energy project to gain additional

investors in Allied and enable Defendants to continue making interest payments to

the Waste-to-Energy investors.

      75.   The Solar project was presented as an investment in Allied’s bid

process for security option agreements on land contracts to be purchased by

European developers who would step into Allied’s position and ultimately provide

the funds to purchase the land. Allied claimed to have partnerships with European

solar developers who would pursue and develop utility scale projects in Georgia

under Georgia’s 2019 Renewable Energy Development Initiative (“REDI”)

program. Defendants presented the Solar project as “no risk” because the funds

would never leave Allied’s escrow account.


                                        22
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 23 of 46




      76.    Defendants initially paid minimal interest payments to some of the

Waste-to-Energy Plaintiffs. These initial interest payments further gave the

Defendants credibility in the Plaintiffs’ community.

      77.    In February of 2019, the Defendants again solicited investments within

the Plaintiffs’ community for the Allied Georgia Power Solar Farm Project. In this

round of investment presentations, Defendants managed to pilfer $1,475,000 million

in investments from Plaintiffs.

      78.    In or around late April 2019, after collecting the second round of

investments for the Solar Project, Defendants stopped paying any interest payments

to Plaintiffs and refused to return Plaintiffs’ investments after Plaintiffs attempted to

call in their investment loans.

      The Solar Plaintiffs

                 Plaintiff                               Investment Amount
   Amirthalingadoss (Doss) Shanmugavelu                                 $100,000
   Ashka Manoj Patel                                                     $50,000
   Bhavna N. Desai and Nitin R Desai                                     $50,000
   Kosha, LLC                                                           $500,000
   Lakshmana Krottapalli                                                 $50,000
   Malini Radhakrishnan                                                  $50,000
   Piyush Patel                                                         $100,000
   Shankar Thiruppathi                                                   $50,000
   Suresh Nukala                                                        $100,000
   Veena Harish                                                          $50,000
   Rani Chebrolu                                                        $100,000
   Venkatachalam Kannappan                                              $100,000
   Vibhuti Ansar                                                         $50,000
   Dosti 2019, LLC                                                       $50,000

                                           23
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 24 of 46




   Vraj Manoj Patel                                                        $50,000
   Sachin Phade as guardian and next friend                                $25,000
   Amiya Phade
   Sachin Phade as guardian and next friend                                $25,000
   Anisha Phade
   Vijaykumar Phade                                                     $25,000
                                              Total Investment: 1,475,000


       79.   A handful of the Plaintiffs made loans directly to Allied. These loans

were personally guaranteed by C. Dean Alford.

       The Loan Plaintiffs

                 Plaintiff                            Investment Amount
    Kurudi H. Muralidhar                                              $25,000
    Samhitha Medatia                                                  $50,000

                                              Total Investment: $75,000


       80.   At all times relevant, Plaintiffs were told that their risk was minimal

and that they would receive interest payments on a quarterly or monthly basis and

the return of their investment within one year. However, to date, none of the

Plaintiffs have received any return of their principal nor complete payments of their

interest.

       81.   When the Plaintiffs requested their interest payments, they were

repeatedly rebuffed. First, Dean would ignore their requests all together. Followed

by next telling the Plaintiffs that he did not have their address to mail the check.

Next, Dean would email the Plaintiff and say the “check was in the mail” or that

                                         24
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 25 of 46




Allied was having administrative staff issues which was holding up the checks from

being processed. Lastly, when those excuses ran short, Dean refused to respond to

the Plaintiffs.

       82.    In more recent days, Dean has continually represented to Plaintiffs that

repayment of their money was imminent—however, to date, although demand of

their return has been made, Defendants have yet to pay them.

                               CAUSES OF ACTION

     COUNT I – VIOLATIONS OF FEDERAL SECURITIES LAW AND
                    GEORGIA BLUE SKY LAW

       83.    Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

       84.    Defendants, directly or indirectly, singly or in concert, in the offer and

sale of securities, by the use of the means or instruments of transportation or

communications in interstate commerce, or by use of the mail, knowingly or

recklessly have: (a) employed devices, schemes or artifices to defraud; (b) obtained

money or property by means of untrue statements of material facts or by omitting to

state material facts necessary in order to make the statement made, in light of the

circumstances under which they were made, not misleading; and/or (c) engaged in

transactions, practices or courses of business which operated as a fraud or deceit on

the Plaintiffs. By reason of the foregoing, Defendants, directly or indirectly, singly



                                          25
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 26 of 46




or in concert have violated and unless enjoined will again violate Section 17(a) of

the Securities Act of 1933 [15 U.S.C. §77q(a)].

      85.    Defendants, directly or indirectly, singly or in concert, by use of the

means or instrumentalities of interstate commerce or of the mails in connection with

the purchase or sale of securities, knowingly and recklessly have: (a) employed

devices, schemes or artifices to defraud; (b) made untrue statements of material fact,

or omitted to state material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading; and/or (c)

engaged in acts, practices and courses of business which operated as a fraud or deceit

on the Plaintiffs. By reason of the foregoing, Defendants, directly or indirectly,

singly or in concert, have violated, and unless enjoined will again violate, Section

10(b) of the Exchange Act of 1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder

[17 C.F.R. § 240.10b-5] and/or Georgia Code §§ 10-5-50, et seq.

      86.    During Dean Alford’s employment with and work for Allied, Dean

Alford acted as a controlling person of Allied and Augusta Waste-to-Energy. As

alleged above Defendants knowingly or recklessly engaged in fraudulent conduct

that resulted in violations of federal securities law. By reasons of the foregoing, Dean

Alford is liable as a controlling person pursuant to Section 20(a) of the Exchange

Act of 1934 and/or Georgia Code §§ 10-5-50, et seq for Allied’s violations of Section




                                          26
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 27 of 46




10(b) of the Exchange Act of 1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder

[17 C.F.R. § 240.10b-5] and/or Georgia Code §§ 10-5-50, et seq., respectively.

      87.    By engaging in the conduct alleged above, Defendants knowingly and

recklessly provided substantial assistance to each other with respect to their

violations of Section 10(b) of the Exchange Act of 1934 [15 U.S.C. § 78j(b)] and

Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5]. By reason of the foregoing,

Defendants are liable under Section 20(e) of the Exchange Act of 1934 and/or

Georgia Code §§ 10-5-50, et seq for aiding and abetting each other’s violations of

the Exchange Act of 1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

§ 240.10b-5] and/or Georgia Code §§ 10-5-50, et seq., respectively.

       COUNT II-VIOLATIONS OF Sections 11 and 12 of the 1933 Act

      88.    Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      89.    This claim is brought pursuant to Sections 11 and 12 of the 1933 Act,

[15 U.S.C. § 77k] against the Defendants as issuer of the Notes through which shares

in the Waste to Energy and Solar Energy projects were offered.

      90.    Plaintiffs purchased the Notes pursuant to, or tracelable to, the

materially false and misleading statements and prospectus provided by Defendants.

      91.    Plaintiffs sustained damages in that the value of the Notes has declined

substantially from the prices at which they were purchased.


                                         27
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 28 of 46




      92.    At the time of their purchase of the Notes, the Plaintiffs were without

knowledge of the facts concerning the untrue statements or omissions herein and

could not have reasonably discovered those facts prior to the loss of their value.

      93.    No applicable statute of limitations relevant to this Count and claim has

elapsed or expired, as previously alleged herein.

            COUNT III- VIOLATION OF Section 5 of the 1933 Act

      94.    Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      95.    Defendants, directly or indirectly, singly or in concert, in the offer and

sale of securities, by the use of the means or instruments of transportation or

communications in interstate commerce, or by use of the mail, knowingly or

recklessly have solicited, offered, and sold unregistered securities to Plaintiffs in

violation of Section 5(a) and (c) of the Securities Act of 1933 [15 U.S.C. § 77e].

      96.    The Notes sold to Plaintiffs were not registered pursuant to Section 5

of the 1933 Act.

      97.    The Notes sold to Plaintiffs were required under applicable principles

of law to have been registered pursuant to Section 5 of the 1933 Act.

      98.    The Defendants were offerors, material, and active participants in the

sale of the Notes to Plaintiffs.




                                         28
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 29 of 46




       99.    No applicable statute of limitations relevant to this Count and claim has

elapsed or expired, as previously alleged herein.

                            COUNT IV – CIVIL RICO

       100. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

       101. Defendants have been employed by and/or associated with the

enterprise and while so employed and/or associated have conducted, directed,

managed, or participated in, either directly or indirectly, the conduct of the

enterprise’s affairs and business affecting interstate commerce through a pattern of

racketeering activity and for the unlawful purpose of intentionally defrauding the

Plaintiffs.

       102. Defendants’ fraudulent scheme was to obtain the Plaintiffs as

“investors” in their purported enterprises to steal a portion of the Plaintiffs’ money,

conceal the theft through deceit, including, without limitation, fraudulent

investments, business entities and documentation and misrepresentations, and use

the funds for their own lavish lifestyle. The scheme to steal the Plaintiffs’ assets was

successfully deployed by wire fraud and mail fraud, allowing Defendants to loot

Plaintiffs’ assets. Defendants continue to perpetrate this criminal enterprise.

       103. The enterprise is a group of persons and/or entities associated together

for a common purpose of engaging in a course of conduct. The structural enterprise


                                          29
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 30 of 46




is consistent with that of an organized crime family with Dean Alford at the core.

The enterprise consisted of all Defendants. Each person employed by or associated

with the enterprise had separate identities to the enterprise itself. Each person

associated with the enterprise managed and directed specific components of the

enterprise, each component being critical to the success of the enterprise itself.

However, if one member of the enterprise left the enterprise it would continue as an

ongoing criminal enterprise until stopped by law enforcement.

       104. The enterprise operated out of Rockdale County, Georgia, but

conducted its affairs in various locations in the United States using interstate

commerce and affecting interstate commerce and at all times an enterprise as defined

in 18 U.S.C. § 1961(4).

       105. Pursuant to and in furtherance of the ongoing scheme, the Defendants

conspired to commit and/or committed dozens of predicate acts or aided and abetted

in the commission of predicate acts as proscribed by 18 U.S.C. § 1961(1)(B)

between 2018 through the present, including wire fraud, mail fraud, money

laundering and violation of the National Stolen Property Act, 18 U.S.C. § 2311, et

seq.

       106. Defendants have been employed by and/or associated with the

enterprise and while so employed and/or associated, have conducted, directed,

managed or participated in, either directly or indirectly, the conduct of the


                                        30
         Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 31 of 46




enterprise’s affairs and business through the pattern of racketeering activity

described above in violation of 18 U.S.C. § 1962(c). Defendants have all conspired

to conduct and participate in the enterprise, use or invest income derived from a

pattern of racketeering activity in an interstate enterprise, and have knowingly

agreed to commit the predicate acts described above, among other things.

Defendants knew that their predicate acts were part of a pattern of racketeering

activity and agreed to the commission of those acts to further the schemes described

above.

      107. As the actual and proximate cause of the conspiracy and operation of

the enterprise, Defendants association with the enterprise, Defendants conducting

the affairs of the enterprise through the pattern of racketeering activity and

commission of the predicate acts committed by them, the Plaintiffs have had their

properties and businesses damages. The plaintiffs are entitled to treble damages.

            COUNT V – NEGLIGENCE AND/OR WANTONNESS

      108. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      109. Defendants owed duties to the Plaintiffs to, among other things, comply

with rules and regulations promulgated by federal and state government and self-

regulatory organizations, deal in good faith, fairly, and honestly with Plaintiffs,




                                         31
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 32 of 46




honor or comply with their promises and obligations, avoid self-dealing, and

properly manage the Plaintiffs’ investment monies.

      110. Defendants breach their duties to Plaintiffs.

      111. Defendants negligently, recklessly, and/or wantonly failed to supervise

Allied’s employees, agents and/or consultants permitted or failed to prevent the

negligent and/or wanton acts and/or omissions alleged above, and failed to adhere

to generally accepted financial industry practices and standards.

      112. Defendants knew, or should have discovered in the exercise of due

diligence that its employees, agents, and/or consultants were engaging in negligent,

reckless, wanton, and/or intentional misconduct.

      113. As a direct and proximate cause of the negligent acts and/or omissions

of Defendants and the negligent, reckless, and/or wanton supervision or Defendants,

the Plaintiffs have suffered and continued to suffer substantial damage.

      114. These tortious acts of Defendants were part of an overall scheme or

conspiracy and were willful, wanton, malicious, oppressive, reckless and/or caused

foreseeable harm to Plaintiffs.

            COUNT VI – DECEPTIVE TRADE PRACTICES ACT

      115. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.




                                         32
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 33 of 46




      116. Defendants have engaged, and continued to engage, in deceptive acts

or practices in the conduct of their trade or commerce, including, without limitation,

engaging in unconscionable, false, misleading or deceptive acts or practices in the

conduct of their trade or commerce.

      117. For instance, Defendants have made deceptive, misleading, and

fraudulent statements to the Plaintiffs, and in communications with the Plaintiffs

actual or prospective contractual or business relations. The willful, intentional and

illegal acts of Defendants constitute unfair or deceptive acts or practices in trade or

commerce affecting public interest, which are capable of repetition, and caused the

Plaintiffs to suffer substantial loss as a result of those unfair or deceptive practices.

      118. The past and continuing harm to the Plaintiffs is serious and

unmitigated hardship. As a direct and proximate cause of this unfair competition and

deceptive trade practices, the Plaintiffs have been damaged in an amount not

completely ascertainable at this time; however, the Plaintiffs will continue to suffer

injury to their rights and business interests, unless and until Defendants are

restrained from continuing their wrongful acts.

      119. These tortious acts of Defendants were part of an overall scheme or

conspiracy and were willful, wanton, malicious, oppressive, reckless and/or caused

foreseeable harm to the Plaintiffs.




                                           33
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 34 of 46




     COUNT VII – FRAUD / MISREPRESENTATION / FRAUDULENT
                     SUPPRESSION / DECEIT

      120. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      121. As set forth above, before and at the inception of their business

relationship, Defendants made express and implied misrepresentations to Plaintiffs

about the proposed business relationship, namely that Defendants would be truthful,

honest and fair with the Plaintiffs and that Defendants could and would perform all

duties and obligations owed by them to the Plaintiffs as the fiduciaries over their

investment monies. Specifically, Defendants represented that they would repay

Plaintiffs their principal and at interest rates between 12-20%. Defendants continue

to make these representations to the Plaintiffs.

      122. Defendants made misrepresentations of material fact willfully to

deceive, recklessly without knowledge, or by mistake and innocently, namely that

Defendants would be truthful, honest and fair with the Plaintiffs and Defendants

could and would perform all duties and obligations owed by them to the Plaintiffs

as the fiduciaries over their investment monies.

      123. Defendants falsely, intentionally, willfully, wantonly, maliciously,

recklessly, negligently and/or innocently misrepresented the material facts identified

above to the Plaintiffs to induce them to act or refrain from acting, including, without

limitation, convincing the Plaintiffs to invest and continue to invest with Defendants.
                                          34
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 35 of 46




Plaintiffs reasonably relied on and acted to their detriment as a result of Defendants’

misrepresentations.

      124. Defendants suppressed facts which were material to the Plaintiffs and

material to their business relationship, namely the Defendants would not be truthful,

honest and fair with Plaintiffs, that Defendants could not and would not perform all

the duties and obligations owed by Defendants to Plaintiffs as the fiduciaries over

their investment monies and that the purported “investments” were illusory and not

suitable for Plaintiffs. Defendants also provided the Plaintiffs with information

which was likely to mislead without complete and accurate communications of that

information. Defendants recklessly suppressed these facts, without true knowledge

thereof, or suppressed these facts by negligence or mistake, but they did so with the

intention that the Plaintiffs rely on the information Defendants were giving to them.

      125. Defendants made the misrepresentations identified above intentionally

and with knowledge of their falsity and/or withheld and suppressed facts which they

knew or reasonably should have known to be material to the Plaintiffs. The

Plaintiffs’ actions or failures to act were reasonable and justified. Specifically, the

Plaintiffs reasonably and foreseeably relied on the misrepresentations and

information provided by Defendants in entering into and continuing a business

relationship with Defendants.




                                          35
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 36 of 46




      126. Defendants’ fraud, misrepresentations, fraudulent concealment or

suppression and deceit were the direct and proximate cause of pecuniary loss and

damage to the Plaintiffs. Plaintiffs invested substantial funds in the Allied Energy

Projects on which Plaintiffs failed to receive any return. Plaintiffs have now

discovered the Allied Energy Projects were a massive scheme to defraud Plaintiffs.

                  COUNT VIII – BREACH OF CONTRACT

      127. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      128. Defendants Allied Energy Services, LLC., Dean Alford, and Augusta

Waste-to-Energy, LLC., entered into contracts with Plaintiffs whereby Plaintiffs

would invest in the Allied Energy Projects and upon maturity, Allied Energy, Dean

Alford, and Augusta Waste-to-Energy, LLC., would return Plaintiffs’ investments.

      129. Plaintiffs have performed all of their obligations under the contracts

with Defendants Allied Energy Services, LLC., Dean Alford, and Augusta Waste-

to-Energy, LLC.

      130. Defendants Allied Energy Services, LLC., Dean Alford, and Augusta

Waste-to-Energy, LLC., have not returned Plaintiffs’ investments.

      131. Plaintiffs have been damaged as a direct and proximate result of

Defendants Allied Energy Services, LLC., Dean Alford, and Augusta Waste-to-

Energy, LLC.’s, breaches.


                                         36
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 37 of 46




                          COUNT IX – CONVERSION

      132. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      133. Defendants took the Plaintiffs’ investment moneys and used it for their

own personal use and benefit.

      134. Plaintiffs have never been reimbursed for the money given to the

Defendants.

      135. By failure to properly pay Plaintiffs, Defendants have appropriated

money owed to Plaintiffs for Defendants’ own benefit.

      136. As a result of Defendants’ wrongful actions, Plaintiffs have suffered

substantial damages.

                       COUNT X– CIVIL CONSPIRACY

      137. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      138. Defendants recklessly, willfully and intentionally conspired with one

another in callous disregard for the Plaintiffs’ rights and interests to accomplish an

unlawful end or to accomplish a lawful end by unlawful means. Defendants agreed

to commit each of the wrongful and tortious interference, conversion and fraud, and

the Defendants devised a plan to accomplish their ends.




                                         37
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 38 of 46




      139. The intent and purpose of the conspiracy, and the underlying

combinations of unlawful acts and misconduct by each of the Defendants, was to

induce Plaintiffs to invest in the Allied Energy Projects. Each Defendant had a

personal financial motive or incentive to accomplish the conspiracy.

      140. As a result of Defendants’ conspiracy to commit the wrongful actions

set forth above, Plaintiffs have suffered, and continue to suffer, severe, immediate

and irreparable harm, damage and injury by the wrongful acts committed in the

course of the conspiracy.

                   COUNT XI – PROMISSORY ESTOPPEL

      141. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      142. Defendants clearly and unequivocally made certain promises and

representations as more fully described above, including, without limitation, those

promises and representations concerning investments and transactions. Defendants

intended for the Plaintiffs to rely on those promises and representations.

      143. Plaintiffs reasonably and foreseeably relied on the said promises and

representations by, among other things, entering into a business relationship with

Defendants and allowing them access to and the ability to manage the Plaintiffs’

investment monies.




                                         38
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 39 of 46




      144. Defendants failed to comply with their promises and representations to

the Plaintiffs to their detriment.

      145. Injustice will result if Defendants’ promises are not enforced or the

Plaintiffs are not awarded damages incurred as a result of Defendants’ failure to keep

their promises.

      146. These tortious acts of Defendants were part of an overall scheme or

conspiracy and were willful, wanton, malicious, oppressive, reckless and/or caused

foreseeable harm to the Plaintiffs.

                     COUNT XII – UNJUST ENRICHMENT

      147. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      148. Defendants improperly used and procured the assets of the Plaintiffs.

Defendants breached their duties and obligations to the Plaintiffs, as described

above. Defendants benefited, and continue to benefit, directly or indirectly from their

use and/or possession of the Plaintiffs monies and continue possession of the same.

      149. By their wrongful acts and omission, Defendants have been unjustly

enriched at the Plaintiffs’ expense.

      150. The circumstances of Defendants’ unjust enrichment are such that they

should, in good conscience, make restitution to the Plaintiffs, which includes,




                                          39
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 40 of 46




without limitation, disgorging all properties, profits, benefits and/or other

compensation obtained by Defendants from their wrongful conduct.

                COUNT XIII – MONEY HAD AND RECEIVED

      151. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      152. Defendants are holding money that, in equity and good conscience,

belongs to the Plaintiffs.

      153. Defendants received that money by mistake and/or wrongful and

unlawful acts and/or omissions identified above.

      154. Defendants owe the Plaintiffs in excess of $6 million for money paid

by the Plaintiffs to Defendants by mistake and/or for money had and received.

             COUNT XIV– PIERCING THE CORPORATE VEIL

      155. Plaintiffs incorporate by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set out herein.

      156. Upon information and belief, the Defendants dominate and control the

acts and practices of Allied Energy and Augusta Waste-to-Energy to such an extent

that Allied Energy and Augusta Waste-to-Energy no longer exists as separate entities

or its use is subverted to their individual direction and control by:

          • Acting negligently, recklessly, maliciously, intentionally and/or
            in bad faith by inducing Plaintiffs to invest money in Allied and
            the Allied Projects and then using that money for themselves
            and/or for other enterprises;
                                          40
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 41 of 46




         • Using Allied Energy and Augusta Waste-to-Energy as a shield
           against personal liability.

         • Diverting assets from entity to entity to the detriment of
           creditors, investors and/or customers;

         • Using Allied Energy and Augusta Waste-to-Energy to procure
           capital, labor, services and/or merchandise for himself and/or
           other enterprises owned or controlled, directly or indirectly, by
           Defendants;

         • Failing to adequately capitalize Allied Energy, Augusta Waste-
           to-Energy, and the Allied Projects;

         • Failing to follow corporate formalities and maintain adequate
           records; and

         • Comingling assets.

      157. The recognition of a legal distinction between Allied Energy and

Augusta Waste-to-Energy and the Defendants, would be grossly unfair and

inequitable under the circumstances. Effectively it would sanction fraud. The

separate legal distinction between Allied Energy and Augusta Waste-to-Energy and

the Defendants, should be disregarded.

      158. Plaintiffs have suffered damages as a direct result of the Defendants

improper domination of Allied.




                                         41
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 42 of 46




                              PRAYER FOR RELIEF

      WHEREFORE, premises considered, Plaintiffs respectfully request that this

Court enter a judgment in their favor and against Defendants jointly and severally

for the following:

      A.     for actual damages, consequential damages, punitive and exemplary

damages, statutory damages and penalties, pre- and post-judgment interest, costs and

reasonable attorneys’ fees;

      B.     for a temporary restraining order and preliminary and permanent

injunctive relief restraining Defendants and their officers, agents, servants,

employees, attorneys and those acting in active concert or participation with them

from engaging in the wrongful and unlawful acts and/or omissions identified above,

including, without limitation, engaging in securities fraud;

      C.     for return of all Plaintiffs’ money, including interest;

      D.     for an accounting of Plaintiffs’ Property and any monies received by

Defendants from the conversion, misappropriation, use, or sale of Plaintiffs’

Property or other assets, and for payment of any amount found to be due from

Defendants to Plaintiffs as a result of the accounting with interest on that amount;

      E.     for the imposition of an equitable lien and a constructive trust on the

real and personal property of Defendants based on their wrongful acts and omissions,




                                          42
        Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 43 of 46




including, without limitation, converting, misappropriating, using, and selling

Plaintiffs’ Property;

      F.      for restitution and disgorgement of all ill-gotten gains unjustly obtained

and retained by Defendants;

      G.      entry of judgment determining that the Defendants and Debbie

Dlugolenski Alford are the alter ego of Allied and/or otherwise piercing the

corporate veil of Allied;

      H.      for attorneys’ fees, court costs and expenses; and

      I.      for such other and further relief sought above or to which Plaintiffs may

show themselves justly entitled at law or in equity.



                                  JURY DEMAND

           PLAINTIFFS DEMAND TRIAL BY JURY ON ALL CLAIMS




                                          43
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 44 of 46




                                   Respectfully submitted,

                                   /s/ S. Lester Tate, III
                                   S. Lester Tate, III (GA 698835)
                                   Akin & Tate Attorneys
                                   11 S Public Square
                                   Cartersville, GA 30120
                                   tate@akin-tate.com
                                   770-382-0780


OF COUNSEL:
Andrew P. Campbell (pro hac submitted)
Yawanna McDonald (pro hac submitted)
Erin G. Godwin (pro hac submitted)
CAMPBELL PARTNERS, LLC
505 20th Street North
Suite 1600
Birmingham, AL 35203
Tel: 205.224.0756
Fax: 205.383.2669
andy@campbellpartnerslaw.com
yawanna@campbellpartnerslaw.com
erin@campbellpartnerslaw.com




                                     44
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 45 of 46




   THE FOLLOWING DEFENDANTS TO BE SERVED BY CERTIFIED
                        MAIL:
Clarence Dean Alford
1555 Reagan Circle
Conyers, GA 30012

Dan Alford
3429 Monica Ln SW
Conyers, GA 30094

Debbie Dlugolenski Alford
1555 Reagan Circle
Conyers, GA 30012

Allied Energy Services, LLC
c/o C. Dean Alford
1506 Klondike Road,
Conyers, GA 30094

Versant Funding, LLC
c/o Mark D. Weinberg
2500 N Military Trail, Suite 465
Boca Raton, FL 33431

K-12 Capital Advisors, LLC
c/o James R. Wilson
3340 Peachtree Road, Suite 1780
Atlanta, GA 30326

James R. Wilson
3340 Peachtree Road, Suite 1780
Atlanta, GA 30326

Stephen Lepley
1467 Market St., Apt 207
Chattanooga, TN 37402-4463

The Lepley Group aka Profit Advisors, LLC
c/o CT Corporation System

                                     45
       Case 4:19-cv-00172-CDL Document 1 Filed 10/18/19 Page 46 of 46




2 N. Jackson Street, Suite 605
Montgomery, AL 36104

Jitendra Gandhi
1222 Arcilla Pointe
Evans, GA 30809

Augusta Waste-to-Energy
c/o C. Terry N. Massey
1506 Klondike Road,
Conyers, GA 30094

Warren Oldham
1000 Mansell Exchange W
Alpharetta, GA 30022

Robert Vickery
1506 Klondike Road,
Conyers, GA 30094

David Dlugolenski
1435 Rolling Links Dr.
Alpharetta, GA 30004

Michael Horne
1506 Klondike Road,
Conyers, GA 30094

                                         /s/ S. Lester Tate, III
                                         OF COUNSEL




                                    46
